DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Status of the Claims
	The rejection under 35 U.S.C. §112(b) has been withdrawn due to claim amendments. Claims 1-2, 6, 17, and 28-30 have been amended. Claims 15-16 and 24 have been cancelled. Claims 1-14, 17-23, and 25-37 are currently under consideration on the merits.

Claim Interpretation
	Claims 1 and 2 recite wherein the pulmonary tissue cells are obtained from a postnatal organism. The specification does not provide a specific, limiting definition for the term “postnatal” or “postnatal organism”. Therefore, a postnatal organism is interpreted by the examiner as encompassing any organism that has been birthed.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 17-23, and 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of treating a pulmonary disorder and inducing donor specific tolerance in a subject, the method comprising administering to the subject non-syngeneic pulmonary tissue cells in suspension and an effective amount of hematopoietic precursor cells (HPSCs), 
wherein said pulmonary tissue cells are depleted of T cells and obtained from a postnatal organism, 
wherein said HPSCs are derived from the same donor as said pulmonary tissue cells, 
wherein said effective amount of said HPSCs is a sufficient amount to achieve tolerance to said pulmonary tissue cells in the absence of a chronic immunosuppressive regimen and comprises at least about 1 x 105 cells per Kg body weight of a subject, 
wherein said HPCs are administered up to 14 days prior to said pulmonary tissue cells, and wherein said administering results in the regeneration of pulmonary tissue.

 does not reasonably provide enablement for
ANY ex vivo differentiated cells, or wherein the HPSCs are derived from ANY donor.

  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-14, 17-23, and 25-37 are directed to a method of treating a pulmonary disorder or inducing donor tolerance by the administration of non-syngeneic pulmonary tissue cells in suspension and hematopoietic progenitor cells (HPSCs) derived from ANY donor, wherein the pulmonary tissue cells are depleted of T cells and are obtained from a postnatal organism, wherein HPCs are administered at a dose that induces donor tolerance in the absence of chronic immunosuppression and comprises at least 1 x 10^5 cells per kG bodyweight of the subject, and wherein ANY ex vivo differentiated cell as part of the suspension of pulmonary tissue cells.
Nature of the invention- The specification teaches that the administration of fetal pulmonary cells in suspension could result in long-term lung chimerism in a syngeneic models of mouse lung injury (Specification page 64, lines 24-32). Applicants sought to build upon these findings and establish long-term donor chimerism following transplantation in fully mis-matched allogenic donors (Specification page 64, lines 24-32). To this end, the instant specification teaches that the administration of a suspension of fetal pulmonary cells, which contain hematopoietic progenitors, could induce durable multi-lineage hematopoietic chimerism following a conditioning regimen (Specification page 65, lines 4-26; Figs 4A-C, 4H-L, and 5A-F). The conditioning regimen comprised in vivo T cell debulking of the recipient animal (6 days prior to transplant), naphthalene treatment (3 days prior to transplant), and total body irradiation (TBI, 1 day prior to transplant) (Specification page 65, lines 14-26). The recipient animals then were administered a single cell suspension of T cell depleted lung cells followed by short term immunosuppression with cyclophosphamide 3 and 4 days following transplantation (Specification page 65, lines 14-26). As the above method resulted in durable chimerism, these findings suggest that the administration of hematopoietic progenitors found in the lung were capable of inducing central tolerance to the transplanted lung cells and enabled long-lasting engraftment in the absence of chronic immune suppression (Specification page 65, lines 14-26). Similar findings were also obtained when using adult lung cells or ex vivo expanded lung cells, except that the adult lung cells required a higher dose in order to observe the formation of donor patches in the recipients lung tissue (Specification page 65, lines 28-31; Page 66, lines 1-16; Page 67-68, example 6).To evaluate the differentiation capability of adult lung cells, CD45+ hematopoietic cells were removed and the remaining adult lung cells plated on Specification page 66 and 67, lines 29-32 and 1-8, respectively). The adult lung cells capable of forming both alveolar and bronchiolar organoids (Specification page 67, lines 1-8). Lastly, the specification teaches that the functional capacity of naphthalene treated lungs, as measured by the dynamic resistance of the lung following metacholine challenge, was restored following the transplantation of adult lung cells (Specification page 70, example 10).
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while they demonstrate that the administration of fetal and adult pulmonary cells (which contain HPSCs) can result in the regeneration of pulmonary tissue and the induction of donor tolerance, the specification fails to teach wherein the administration of pulmonary cells from one donor and HSPCs from a second donor can similarly result in tolerance to the transplanted pulmonary cells. Additionally, the specification fails to teach the administration of ANY ex vivo differentiated cells.
	State of the prior art- The state of the art teaches that lung tissue is thought to contain several different stem/progenitor cells that can contribute to repair during injury (Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). However, the identification of specific lung progenitors has been difficult, and the existence of any “true” lung stem cell remains controversial (Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). Anversa et al proposed the existence of c-kit positive lung stem cells and teaches that the administration of such cells can restore lung function following injury (Reference 3 of IDS filed 12-6-18). Conversely, others have suggested that no single progenitor cell exist and it is instead likely that several niches of progenitors can be found in different compartments of the lung (Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). Researchers have sought to identify bona fide lung progenitors through the differentiation of embryonic or induced pluripotent stem cells into lung organoids (Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). While such models have been instructive for studying various lung diseases and the identification of stem cell candidates, their clinical use has not been established and is considered to carry a high risk due to the possibility of teratoma Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). Other possible cell therapies include the use of mesenchymal stem cells, which are thought to limit damaging inflammation through paracrine mediators (Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). However, their efficacy in clinical trials remains to be determined (Leeman et al. 2014; Kotton et al. 2014; Schilders et al. 2016). Together, the art suggests that stem cell-based therapies may capable of treating lung disorders in the future, but that our current understanding makes their success unpredictable. Lastly, the art is silent with respect to the administration of differentiated cells for the treatment of lung disorders.
	 Regarding the induction of tolerance, the state of the art teaches that cell-based therapies lie at the root of transplantation tolerance induction protocols (Scalea et al. 2016).  The possibility of inducing donor tolerance was first demonstrated by investigators at the Massachusetts General Hospital (Scalea et al. 2016). Their method comprised conditioning the patients prior to bone marrow transplantation, transplanting bone marrow from a donor (containing HSPCs), and subsequently transplanting an organ from that same donor (Scalea et al. 2016). Since then several groups have demonstrated the successful induction of donor tolerance by establishing donor chimerism through the administration of bone marrow or HSPCs (Scalea et al. 2016). In all cases, the induction of tolerance required that bone marrow or HSPCs be derived from the same individual from which the transplanted tissue or cells was to be obtained (Scalea et al. 2016; Fuchs. 2014). The state of the art is silent with respects to inducing donor tolerance by administering HSPCs from one individual and cells or tissue from a second individual.
	In summary, the state of the art teaches that stem cell based therapies for the treatment of pulmonary disorders may be possible, but their success is unpredictable. Additionally, the state of the art teaches that donor chimerism, and therefore the induction of donor tolerance, can be achieved through the administration of donor derived bone marrow or HSPCs. However, the state of the art does not teach the administration of ANY differentiated cell for the treatment of pulmonary disorders. 
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.
	
Claim Rejections - 35 USC § 103

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 13-16, 18-19, 20-23, 25, 28-33, 35 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over US20140356335A1 (Ref 4 of IDS filed 12-06-18 hereinafter referred to as Reisner et al) in view of Pham et. al AM J Respir Crit Care Med 1999:159:199-205 (hereinafter referred to as Pham et al), Megan Sykes. Transplantation 2009;87:309-316 (Reference 67 of IDS filed 12-6-18, hereinafter referred to as Sykes), US 20130216508 A1 (Reference 3 of IDS filed 12-6-18 hereinafter referred to as Anversa et al), and Daniele et al. Blood Transfus. 2012;10(3):267-72 (hereinafter referred to as Daniele et al) as evidenced by Chen et al. Experimental Hematology 36: 1236-1243 (Reference 46 of IDS filed 12-6-18 hereinafter referred to as Chen et al).
Regarding claims 1: Reisner et al teaches a method of treating a pulmonary disorder or injury in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of an isolated population of cell suspension from a mammalian fetal pulmonary tissue, thereby treating the pulmonary disorder or injury (Reisner et al, claims 1 and 28; Abstract; Specification page 19-23, example 2). Furthermore, Reisner et al teaches that a cell population of embryonic lung tissue can be used for repair of injured/diseased lungs and this repair can be effected using a suspension of such a cell population (Specification page 6, paragraphs 0097-0098), where the cell suspension comprises cells that are syngeneic or non-syngeneic with respect to the subject (Specification page 7, paragraph 0102). 
Regarding claims 3, 6-8, and 35:  Reisner et al teaches “Depending on the type of cells and the disease or condition to be treated, and in order to facilitate engraftment of the isolated population of fetal pulmonary cells, the method may further advantageously comprise conditioning under sublethal, lethal or supralethal conditioning prior to administration of the isolated population of cell suspension” (Specification page 14, paragraph 0216 of Reisner). Additionally, Reisner et al teaches that “conditioning a subject using naphthalene induces site-specific ablation of Clara cells……and thus facilitate engraftment of the isolated population of fetal pulmonary cells. To further effectively eliminate Specification page 14, paragraph 0219 of Reisner). For clarity of the record, a naphthalene induced lung injury model is widely used in the art to study lung injury/disorders and is known to cause chronic inflammation. 
Regarding claims 13-14 and 20: Reisner et al teaches that an isolated population of cell suspension from mammalian fetal pulmonary tissue is taken from fetal pulmonary tissue at a development stage corresponding to 20-22 weeks of gestation, and that said tissue can be human tissue (Claims 1 and 44 of Reisner). Reisner et al illustrates “that an isolated cell population suspension, namely at 20-22 weeks of human gestation…can be used to regenerate lung tissue and resume lung functionality upon administration” (Specification page 6, paragraph [0098] of Reisner), as well as the engraftment of human fetal pulmonary tissue (15-24 weeks of gestation) into the lung tissue of mice (Specification page 16, paragraph 0276; see also Fig. 18-24 of Reisner).
Regarding claims 21-23: Reisner et al teaches administering to the subject a therapeutically effective amount of pulmonary tissue cells in suspension to treat a pulmonary disorder or injury (Claims 1 and 28 of Reisner), wherein the amounts ranged from about 0.5 x 106- 10 x 106 cells/kg bodyweight of the patient (Specification page 13, paragraph 0204 of Reisner). 
Regarding claims 18 and 28-33: Reisner et al teaches the presence of early progenitor cells in human embryonic lung tissue via the staining of cytokeratin 5 (Fig. 2E-2O of Reisner) and CD34 (Fig. 4 of Reisner). Cytokeratin 5 is a marker for stem and progenitor cell activity, while CD34 is a marker for HPCs. Therefore, by virtue of administering a suspension of pulmonary tissue both pulmonary tissue cells and HPCs are found in the same formulation. Furthermore, Reisner et al teaches that an isolated population of cell suspension from mammalian fetal pulmonary tissue may comprise a “heterogeneous population of cells” (Claim 5 of Reisner) that could be administered by intravenous or intratracheal delivery (among Claims 30 and 31; Specification page 11, paragraph 0170 of Reisner), and wherein the subject is human (Claim 43 of Reisner).  For clarity of the record, as a definition is not provided in the specification for “de-differentiated cells” the examiner takes this term to indicate any stem or progenitor cells that can differentiate into other cells types. 
However, Reisner et al fails wherein the pulmonary cells in suspension are depleted of T-cells and obtained from a postnatal organism, wherein the pulmonary cells in suspension contain an effective amount of hematopoietic precursor cells (HPCs), wherein said effective amount is sufficient to achieve tolerance to said pulmonary tissue cells in the absence of a chronic immunosuppressive regimen, wherein said effective amount of said HPCs comprises at least about 1 x10^5 cells per Kg body weight of a subject, wherein said HPCs are administered up to 14 days prior to said pulmonary tissue cells (claims 1 ), wherein said HPCs are co-administered with said pulmonary tissue cells (claim 36), or wherein said HPCs are administered up to 7 days prior to said pulmonary tissue cells (claim 37). Additionally, Reisner et al fails to teach wherein the administered dose of pulmonary tissue cells in suspension is 40 x 106 (claim 22) or 100 x 106 (claim 23), or that the pulmonary tissue cells comprise ex vivo expanded cells (claim 19). Lastly, Reisner et al fails to teach wherein HPCs are obtained from the same donor as said pulmonary tissue (Claim 28) and wherein said HPCs are administered in a separate formulation then said pulmonary tissue cells (Claim 30). 
Regarding claims 1, 22-23, and 36-37: Anversa et al also discloses a method of repairing injured or damaged lungs via the administration of a suspension of pulmonary tissue cells (specifically adult, i.e. postnatal, lung stem cells). Anversa et al teaches  “a population of c-kit positive cells in the human adult lung tissues that have characteristics typical of a stem cell and these human stem cells can repair and regenerate new lung tissues in mouse lung.” (Specification page 4, paragraph 0059), such repair is demonstrated when the “inventors injected some human c-kit positive lung stem cells (LCSs) into the damaged site of a mouse lung. The inventors showed that the human LCSs created human bronchioles, Specification page 5, paragraph 0071; Fig. 1 and 2). Furthermore, Anversa et al teaches c-kit positive cells can be further expanded ex vivo prior to transplantation (Claim 1 and 9; Specification page 6, paragraph 0098; Specification page 10, paragraph 0149). Lastly, Anversa et al teaches that adult lung stem cells can help provide solutions to the problem of donor lung shortages and problems of ineligibility for a lung transplant due to the subject having a lung disease or having a risk for developing a lung disease in the future (Specification page 2, paragraph 0015).
Pham et al teaches the administration of allogeneic bone marrow cells (containing HPCs) 4-6 weeks prior to lung transplantation without immunosuppression (Methods: Mixed allogeneic chimeras and Lung Transplantation, Fig. 1) to prevent lung allograft rejection (Pg. 202 In Vivo evidence of donor-specific tolerance: Long-term acceptance of lung grafts). 
Sykes teaches that the induction of donor-specific immune tolerance is the “holy grail” of transplantation, as it would avoid the toxicities of chronic immunosuppressive therapies while preventing acute and chronic graft rejection (Abstract). Additionally, Sykes teaches that only hematopoietic stem cell transplantation has shown success for the intentional induction of tolerance in pilot clinical trials during transplantation (Abstract). Importantly, Sykes teaches a method for inducing mixed chimerism and donor tolerance using a preconditioning regimen followed by simultaneous administration of donor bone marrow and transplantation of the donor organ (in this case kidney) (Mixed Chimerism: moving from treatment of hematologic malignancies to organ allograft tolerance induction, paragraphs 03-04; Fig. 1). Four out of the five patients who received the treatment as disclosed by Sykes were successfully weaned from their initial immunotherapy, and graft function was achieved without immunosuppression for approximately 2-5 years (Mixed Chimerism: moving from treatment of hematologic malignancies to organ allograft tolerance induction, paragraph 04). 
Introduction, paragraphs 01-02). They teach that patients with GVHD can manifest sclerodermatous skin changes, keratoconjunctivitis, sicca syndrome, lichenoid oral mucosal lesions, oesophageal and vaginal strictures, liver disease, and respiratory failure (Introduction, paragraph 04). Daniele et al further teaches that removal of T-cells from the donor graft (T-cell depletion) offers the possibility of preventing GVHD, and therefore can reduce transplant-related morbidity and mortalitiy (Introduction, paragraph 05-07)). They teach that the probability of acute GVHD after HLA-identical transplantation varied from 25-60% for patients with unmanipulated grafts and 0-35% after T-cell-depleted stem cell transplants (Introduction, paragraph 06). Lastly, Daniele et al teaches that methods for the depletion of T cells include physical separation techniques (Page 265), immunological techniques (Page 266), and combined immunological/physical methods (Page 267). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating a pulmonary disorder with a suspension of fetal pulmonary cells taught by Reisner et al and replace the fetal suspension of pulmonary cells with adult pulmonary cells that are depleted of T-cells. One of ordinary skill in the art would be motivated to use adult pulmonary cells in suspension to provide a solution to the problem of donor lung shortages and recipient ineligibility due to their risk of developing lung disease, as taught by Anversa et al. One of ordinary skill in the art would have a reasonable expectation of success as Anversa et al teaches that adult lung tissue contains stem cells that are capable of regenerating lung tissue. As, such one of ordinary skill would expect that using adult pulmonary cells in suspension would similarly be capable of regenerating pulmonary tissue. Furthermore, one of ordinary skill would be motivated to deplete T-cells from the suspension of pulmonary cells as T-cells were known to be a primary driver of GVHD, as taught by Daniele et al. One of ordinary skill in the art would have a reasonable expectation of 
Additionally, it would have been prima facie obvious to one of ordinary skill to include administering a therapeutically effective amount of HPCs up to 14 days prior, up to 7 days prior, or co-administered with pulmonary tissue cells in suspension to achieve donor tolerance in the absence of chronic immunosuppression. One of ordinary skill in the art would be motivated to do so to address two major limitations of transplant therapy, donor rejection and the toxicities caused by chronic immunosuppressive therapies. One of ordinary skill in the art would have a reasonable expectation of success as Pham et al demonstrated the use of HPCs to induce donor tolerance to lung transplantation (Pg. 202 In Vivo evidence of donor-specific tolerance: Long-term acceptance of lung grafts) and Sykes demonstrated that the simultaneous administration of donor HPCs and kidney tissue resulted in long-term graft acceptance even after removal of immunosuppressive therapies (Mixed Chimerism: moving from treatment of hematologic malignancies to organ allograft tolerance induction, paragraph 04). Furthermore, while Reisner et al, Pham et al, and Sykes do not specifically state that 1 x10^5 HPCs per Kg body weight and/or 40-100 x 106 pulmonary tissue cells per Kg body weight were administered, it would be prima facie obvious to one of ordinary skill in the art to use routine experimentation to optimize the dose of HPCs and pulmonary tissue cells in suspension and predictably arrive at the claimed concentration. In general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.
Regarding claim 19- In addition to the teachings above, Anversa et al teaches that c-kit positive lung stem cells can be expanded ex vivo prior to transplantation in order to have a sufficient amount of c-kit positive lung stem cells for transplantation to ensure successful engrafting of the implanted cells into the niches of the damaged lungs (Specification page 6, paragraph 0098). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating a pulmonary disorder made obvious by Reisner et al, Anversa et al, Pham et al, Sykes and Daniele et al to include the ex vivo expansion of adult pulmonary cells in suspension. One of ordinary skill in the art would be motivated to do so to obtain a sufficient amount of stem cells for transplantation to ensure donor cell engraftment, as taught by Anversa et al. One of ordinary skill in the art would have a reasonable expectation of success as Anversa et al teaches that adult lung stem cells (which will be present in a suspension of adult pulmonary cells) are capable of being expanded ex vivo prior to transplantation.
Regarding claim 25- The markers CD34 and signaling lymphocytic activation molecule (SLAM) were known to be expressed by hematopoietic stem/progenitor cells, as evidenced by Chen et al (Abstract; Introduction, paragraphs 01 and 03). Therefore, as the combination of Reisner et al, Anversa et al, Pham et al, Sykes and Daniele et al teach the administration of hematopoietic stem/progenitor cells, their teachings are considered to meet the limitations of claim 25.
	Regarding claims 28 and 30- Pham et al teaches that chimeric animals which received lung transplants from the same donors as the bone marrow (containing HPCs), demonstrated long-term tolerance to lung allografts (In Vivo evidence of donor-specific tolerance: long-term acceptance of lung grafts; Table 1 of Pham). In the method disclosed by Pham et al lung transplants were performed 4-5 weeks after bone marrow reconstitution (Methods: Lung transplantation of Pham). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method made obvious by Reisner et al, Anversa et al, In Vivo evidence of donor-specific tolerance: long-term acceptance of lung grafts; Table 1 of Pham). One of ordinary skill would have a reasonable expectation of success as Pham et al teaches that administration of HPCs from the same donor as the transplanted tissue resulted in the induction of donor tolerance (In Vivo evidence of donor-specific tolerance: long-term acceptance of lung grafts; Table 1 of Pham).

Claims 1, 3, 4-5, 9-12, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US20140356335A1 (Ref 4 of IDS filed 12-06-18 hereinafter referred to as Reisner et al) in view of Pham et. al AM J Respir Crit Care Med 1999:159:199-205 (hereinafter referred to as Pham et al), Megan Sykes. Transplantation 2009;87:309-316 (Reference 67 of IDS filed 12-6-18, hereinafter referred to as Sykes), US 20130216508 A1 (Reference 3 of IDS filed 12-6-18 hereinafter referred to as Anversa et al), and Daniele et al. Blood Transfus. 2012;10(3):267-72 (hereinafter referred to as Daniele et al) as evidenced by Chen et al. Experimental Hematology 36: 1236-1243 (Reference 46 of IDS filed 12-6-18 hereinafter referred to as Chen et al) as applied to claims 1 and 3 above, and further in view of WO 2013093919 A2(hereinafter referred to as the 919 application).
The teachings of Reisner et al, Anversa et al, Pham et al, Sykes and Daniele et al regarding the limitations of claims 1 and 3 have been discussed previously.
Regarding claims 4-5: Reisner et al, Anversa et al, Pham et al, Sykes and Daniele et al fail to teach wherein said conditioning protocol comprises reduced intensity conditioning (RIC) (Claim 4), wherein said conditioning protocol comprises at least one of total body irradiation (TBI), total lymphoid irradiation (TLI), partial body irradiation, a chemotherapeutic agent and/or an antibody immunotherapy (Claim 5).
The 919 application teaches a method of inducing tolerance in a subject in need of a non-syngeneic cell or tissue graft (Abstract). As part of the disclosed method, the 919 application teaches that the combination of T cell depleted bone marrow transplantation, followed by high dose cyclophosphamide after transplantation, allowed hematopoietic stem cell engraftment under reduced intensity conditioning (Page 16, line 28-31; Fig. 5; Claim 1a and 2). The 919 application further teaches said reduced intensity conditioning can be non-myeloablative conditioning comprising at least one of TBI, TLI, a chemotherapeutic, and/or an antibody immunotherapy (Claim 1a, 2, 28, 29, 48, 49, 50, 77, 79; Specification page 7, line 10-12; see also Specification page 11, lines 7-16). 
It would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Reisner et al, Pham et al, and Sykes and condition the subject using a reduced intensity conditioning protocol comprising at least one of TBI, TLI, partial body irradiation, a chemotherapeutic agent, and/or an antibody therapy prior to the transplantation of tissue or HPCs, wherein said tissue or HPCs were depleted of T-cells. They would have been motivated to do so to promote HPC engraftment while preserving host immunity, thus reducing transplant related mortality due to increased immune reconstitution and reduced toxicity associated with conditioning agents (Specification page 2, lines 5-10; see also Specification page 15, lines 24-31). One of ordinary skill would have a reasonable expectation of success as the 919 applications teaches a reduced intensity conditioning regimen that resulted in HPC engraftment, wherein the HPCs were depleted of T cells (Page 16, line 28-31; Fig. 5; Claim 1a and 2).
Regarding claims 9-12: Reisner et al, Anversa et al, Pham et al, Sykes and Daniele et al fail to teach the method of claim 1, further comprising treating the subject with an immunosuppressive agent for up to two weeks following said administering (Claim 9), wherein said immunosuppressive agent comprises cyclophosphamide (Claim 10), wherein said cyclophosphamide is administered in a single dose or in two doses (Claim 11), and wherein each of said two doses comprises a concentration of about 50-150 mg/kg body weight; and/or is administered on day 3 and 4 following said administering (Claim 12).
The 919 application teaches that the successful engraftment of mismatched bone marrow occurred following the administration of a high-dose of cyclophosphamide (100 mg/kg) on days +3 and +4 post transplantation (Specification Page 16, line 15-26; Fig. 1A-B; Claim 1a, 34, and 35). 
It would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Reisner et al, Pham et al, and Sykes with that of the 919 application and administer high-dose cyclophosphamide on days +3 and +4 post transplantation. They would have been motivated to do so for the following reasons: A) The disclosed doses and timing of said doses were found to be effective (Fig. 1A and B) B) to allow durable engraftment of mismatched donor HPCs under reduced intensity conditioning (Specification Page 16, lines 23-31) and C) To reduce graft versus host disease and graft rejection without adverse effects on stem cell engraftment (Specification page 2, line 18-25). One of ordinary skill would have a reasonable expectation of success as the 919 application teaches the doses and timing of administration for cyclophosphamide were shown to be effective and result in cell engraftment.
Regarding claims 26-27: Reisner et al, Anversa et al, Pham et al, Sykes and Daniele et al fail to teach the method of claim 1, wherein said HPCs comprise at least about 1 x 10^6 cells/kg of bodyweight (Claim 26) or 10x 10^6 cells/kg of body weight (Claim 27). 
The 919 application teaches a method of inducing donor tolerance via the generation of chimeric tissue in the recipient following the administration of HPCs, wherein said dose of HPCs is 5 x 10^6 cells/kg of body weight (Claim 1) or 5-40 x 10^6 cells/kg of body weight (Claim 4). 
prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Reisner et al, Pham et al and Sykes with that of the 919 application and administer a dose of HPCs between 1 and 10 x 10^6 cells/kg of bodyweight. They would have been motivated to do so to administer an amount of HPCs effective for the induction of donor tolerance, as taught by the 919 application (Claims 1 and 4). One of ordinary skill in the art would also have been motivated to optimize the dose of HPCs according to a subject’s age, health, and size to improve therapeutic efficacy and improve patient outcomes. One of ordinary skill would have a reasonable expectation of success as the 919 application teaches the use of HPCs inducing tolerance (Claims 1 and 4), and establishing an effective dose would therefore require only routine optimization. In general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.
Claims 2 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al AM J Respir Crit Care Med 1999:159:199-205 (hereinafter referred to as Pham et al) in view of US20140356335A1 (Ref 4 of IDS filed 12-06-18 hereinafter referred to as Reisner et al), Megan Sykes. Transplantation 2009;87:309-316 (Reference 67 of IDS filed 12-6-18, hereinafter referred to as Sykes), US 20130216508 A1 (Reference 3 of IDS filed 12-6-18 hereinafter referred to as Anversa et al), and Daniele et al. Blood Transfus. 2012;10(3):267-72 (hereinafter referred to as Daniele et al).
Regarding claims 2 and 34: Pham et al teaches the administration of allogeneic bone marrow cells (containing HPCs) 4-6 weeks prior to lung tissue transplantation without immunosuppression Methods: Mixed allogeneic chimeras and Lung Transplantation) to prevent lung allograft rejection (Pg. 202 In Vivo evidence of donor-specific tolerance: Long-term acceptance of lung grafts, Fig. 1). It should be noted that the lung tissue transplanted in the method outlined above was obtained from the same donor as the bone marrow, but this tissue was non-syngeneic with regards to the recipient (or subject). 
The method of Pham et al fails to teach where the method comprises administering to the subject non-syngeneic pulmonary tissue cells in suspension that are depleted of T-cells and obtained from a postnatal organism, wherein the effective amount of HPCs comprises at least about 1 x 10^5 cells per Kg body weight of a subject, wherein said HPCs are administered up to 14 days prior to said pulmonary tissue cells (Claim 2), and wherein said subject in need of said pulmonary cell or tissue transplantation has a pulmonary disorder or injury (Claim 34). 
Reisner et al teaches that an isolated cell population of embryonic lung tissue in suspension can be used for the repair of injured/diseased lungs (Specifications page 6, paragraph 0097-0098) and that said suspension can be comprised of cells that are syngeneic or non-syngeneic with respect to the subject (Specification page 7, paragraph 0102). 
Anversa et al also discloses a method of repairing injured or damaged lungs via the administration of a suspension of pulmonary tissue cells (specifically adult lung stem cells). Anversa et al teaches  “a population of c-kit positive cells in the human adult lung tissues that have characteristics typical of a stem cell and these human stem cells can repair and regenerate new lung tissues in mouse lung.” (Specification page 4, paragraph 0059), such repair is demonstrated when the “inventors injected some human c-kit positive lung stem cells (LCSs) into the damaged site of a mouse lung. The inventors showed that the human LCSs created human bronchioles, alveoli and pulmonary vessels integrated structurally with the recipient mouse organ.” (Specification page 5, paragraph 0071; Fig. 1 and 2). Furthermore, Anversa et al teaches c-kit positive cells can be further expanded ex vivo prior to transplantation (Claim 1 and 9; Specification page 6, paragraph 0098; Specification page 10, paragraph 0149). Lastly, Anversa et al teaches that adult lung stem cells can help provide solutions to the problem of donor lung shortages and problems of ineligibility for a lung transplant due to the subject having a lung disease or having a risk for developing a lung disease in the future (Specification page 2, paragraph 0015).
Daniele et al teaches that graft-versus-host disease (GVHD) is a common complication of allogeneic stem cell transplantation and that donor T-cells play a fundamental role in the immunological attack on host tissues in both acute and chronic GVHD (Introduction, paragraphs 01-02). They teach that patients with GVHD can manifest sclerodermatous skin changes, keratoconjunctivitis, sicca syndrome, lichenoid oral mucosal lesions, oesophageal and vaginal strictures, liver disease, and respiratory failure (Introduction, paragraph 04). Daniele et al further teaches that removal of T-cells from the donor graft (T-cell depletion) offers the possibility of preventing GVHD and, thereby, can reduce transplant-related morbidity and mortalitiy (Introduction, paragraph 05-07)). They teach that the probability of acute GVHD after HLA-identical transplantation varied from 25-60% for patients with unmanipulated grafts and 0-35% after T-cell-depleted stem cell transplants (Introduction, paragraph 06). Lastly, Daniele et al teaches that methods for the depletion of T cells include physical separation techniques (Page 265), immunological techniques (Page 266), and combined immunological/physical methods (Page 267). 
Sykes teaches that induction of donor-specific immune tolerance is the “holy grail” of transplantation, as it would avoid the toxicities of chronic immunosuppressive therapies while preventing acute and chronic graft rejection (Abstract). Additionally, Sykes teaches that only hematopoietic stem cell transplantation has shown success for the intentional induction of tolerance in pilot clinical trials during transplantation (Abstract). Importantly, Sykes teaches a method for inducing mixed chimerism and donor tolerance using a preconditioning regimen followed by simultaneous administration of donor bone marrow and transplantation of the donor organ (in this case kidney) (Mixed Chimerism: moving from treatment of hematologic malignancies to organ allograft tolerance induction, paragraphs 03-04; Fig. 1). Four out of the five patients who received the treatment disclosed by Sykes were successfully weaned from their initial immunotherapy, and graft function was achieved without immunosuppression for approximately 2-5 years (Mixed Chimerism: moving from treatment of hematologic malignancies to organ allograft tolerance induction, paragraph 04).
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of inducing donor tolerance taught by Pham et al to include administering an effective amount of HPCs up to 14 days prior to non-syngeneic tissue transplantation. One of ordinary skill would be motivated to do so in order to induce donor tolerance and achieve graft acceptance in the absence of a chronic immunosuppression, as taught by Sykes. One of ordinary skill would have a reasonable expectation of success as Sykes demonstrated that the simultaneous administration of donor HPCs and transplantation of donor tissue led to long-term graft acceptance, even after removal of immunosuppressive therapies. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to replace whole lung tissue with pulmonary cells in suspension derived from adult (i.e. postnatal) tissue and depleted of T-cells. One of ordinary skill would be motivated to replace whole lung tissue with adult pulmonary cells in suspension as they can be administered intravenously and bypass some of the inherent risk found in invasive surgical procedures,  as taught by Reisner et al (Paragraphs 0099 and 0182 of Reisner).  It is preferable when administering a therapy or treatment to use the least invasive method possible, especially when the subject is human. One of ordinary skill in the art would have a reasonable expectation of success as Anversa et al teaches that the adult lung contains stem cells capable of regenerating pulmonary tissue following injury, and Reisner et al teaches that the intravenous administration of fetal pulmonary cell suspensions was similarly effective in treating lung injury (Example 2 of Reisner). Therefore, one of ordinary skill would also expect that the administration of adult pulmonary cells in suspension would similarly promote lung repair. Furthermore, one of ordinary skill would be motivated to deplete T-cells from the suspension of 
Lastly, while Reisner et al, Pham et al, and Sykes do not specifically state that 1 x10^5 cells per Kg body weight were administered, it would be prima facie obvious to one of ordinary skill in the art to use routine experimentation to optimize the dose of HPCs and predictably arrive at the claimed concentration. In general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not found persuasive. The examiner has modified claim rejections for independent claims 1 and 2 under 35 USC 103 to address the new claim limitations. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record. 

Over Reisner, Pham, and Sykes
	Regarding claims 1, 3, 6-8, 13-16, 18, 20-23, 28-33, 35, and 36-37-  The examiner has modified the above 103 rejection to address the additional limitations provided for by newly amended claim 1. In 
	These arguments are not found persuasive because no evidence has been provided to suggest to one of ordinary skill that the two cell types would be incompatible with one another. In fact, Reisner et al teaches that the fetal pulmonary cells in suspension contain HPCs (See for example paragraph 0315 and Figure 2). As Reisner et al teaches that the administration of fetal pulmonary cells in suspension was effective at promoting the regeneration of pulmonary tissue, Reisner et al effectively teaches that there is no conflict in administering both HPCs in pulmonary cells in suspension.
	Additionally, applicants assert that Reisner in combination with Pham and Sykes fail to teach pulmonary tissue cells in suspension that are depleted of T-cells, and that there is no motivation to combine their teachings to arrive at the claimed invention. This argument is not found persuasive because the claims have been amended. Anversa et al and Danielle et al have been added to address the new claim limitations.
Over Reisner, Pham, Sykes, and WO 2013093919
	Regarding claims 1, 3, 4-5, 9-12, 24, and 26-27- Applicants assert that the teachings of Reisner, Pham, Sykes, and WO 2013093919 fail to make the claimed invention obvious for the same reasons stated above. Additionally, applicants assert that while the ‘919 application relates to T cell depleted hematopoietic progenitor cells, which contain a significant number of T-cells, it does not speak of pulmonary tissue cells depleted of T-cells.


Over Reisner, Pham, Sykes, and Anversa
Regarding claims 1, 17, and 19- Applicants submits that Anversa is completely silent with regards to pulmonary tissue cells in suspension which are depleted of T cells and obtained from a postnatal organism, and the use of the same with HPCs.
This argument is not found persuasive as the claims have been amended. Danielle et al has been added to address the new claim limitations.

Over Reisner, Pham, Sykes, and Chen
Regarding claims 1 and 25- Applicants submits that Chen is silent with regards to pulmonary tissue cells in suspension which are depleted of T cells and obtained from a postnatal organism, and the use of the same with HPCs.
This argument is not found persuasive as the claims have been amended. Danielle et al has been added to address the new claim limitations.
Over Pham, Reisner, and Sykes
	Regarding claims 2 and 34- Applicants argue the teachings of Pham, Reisner, and Sykes fail to make the claimed invention obvious for the same reasons as set forth for claim 1 above. These arguments are not found persuasive for the same reasons as set forth above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635